DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/15/2022, 5/27/2022, 7/12/2022, 8/11/2022 are filed are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The amendments and remarks, filed on 3/25/2022, has been entered.  Applicant’s amendments to the claims have overcome the 112(b) rejections of claims 26 and 28. 
	The amendments and remarks, filed on 3/25/2022, has been entered.  The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments. 

Claim Status
Claims 16-35 are pending with claims 26-35 being examined and claims 16-25 withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26-35 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "a system for distinguishing a nuisance gas from a target gas or group of target gases" in lines 1-2.  Applicant does not clarify how the nuisance gas is distinguished from group of target gases, thus the limitation is unclear.  Is the singular nuisance gas a member of the group?  How is the group of target gases different from a singular nuisance gas?  Would the singular nuisance gas not be included within the grouping, and if so then in what manner is the differentiation made?  If the paper reacts to a nuisance gas and a group of target gases, if the paper only reacts with the nuisance gas (which could be part of the grouping), then is the limitation met?  Or are multiple different reactions required?  There is no distinction as to whether the group of target gases does or does not include the nuisance gas itself.  Is the group of target gases just a group of gases in which the nuisance gas is a part of?   Claims 27-35 are rejected by virtue of dependency on claim 26. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26- 35 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 20120202294 A1; hereinafter “Jin”; already of record on IDS filed 8/2/2018) in view of Pavey et al (US 20170248514 A1; hereinafter “Pavey”; foreign priority filed 8/27/2014) in view of Chow et al (US 5091642 A; hereinafter “Chow”; already of record). 
Regarding claim 26, Jin discloses a system for distinguishing a nuisance gas from a target gas or group of target gases (Jin; para [11]; gas detectors that detect multiple types of gases using an adjustable color source and wavelength spectrum analysis; examiner notes that the nuisance gas and target gas or group of target gases is interpreted as a plurality/more than one type of gas), the system comprising: 
a paper tape (Jin; para [3, 27]; Fig. 1; the treated tape can include a chemically treated paper…treated tape 140); 
a light source configured to emit at least three wavelengths of light selected from red, green, blue, or ultra-violet (Jin; para [27]; Fig. 1; adjustable color source 120 can include a RGB LED); 
a detector configured to detect a reflected portion for each of the at least three wavelengths of light which reflects from the paper tape (Jin; para [33]; Fig. 1; Radiation emitted by the source can be directed onto the treated tape 140, and radiation reflected by the tape 140 can be measured by the photodiode 150); and 
a processor/controller connected to the detector (Jin; para [34]; Measurements obtained by the photodiode 150 can be transmitted to the microprocessor 110), the processor/controller configured to: 
receive a digital signal containing detection information for the reflected portion from the detector (Jin; para [34]; Measurements obtained by the photodiode 150 can be transmitted to the microprocessor 110);
wherein the nuisance gas is not the target gas or a member of the group of target gases but is detectable by the paper tape (Jin; para [32]; the treated tape 140 is exposed to air, gases in the air can cause a stain on the tape 140. Different gases can cause different color stains). 
Jin does not teach processor/controller configured to generate a reference level to which subsequent data is compared by individually flashing the light source on a fresh paper tape before exposing the paper tape to a gas stream; and distinguish the nuisance gas from the target gas or the group of the group of target gases, wherein a presence of the target gas or the group of target gases warrants an alarm, and wherein distinguishing the nuisance gas from the target reduces the number of false alarms.  
However, Pavey teaches an analogous of a device used to detect chemical vapours comprising a processor/controller (Pavey; para [117]; Fig. 1; processor 110) configured to generate a reference level to which subsequent data is compared by individually flashing the light source on a fresh paper tape before exposing the paper tape to a gas stream (Pavey; para [143, 145]; Graph 2350 may be compared to a graph of a known wavelength response of the substrate 410 before it has come into contact with a chemical vapour…substrate 410 may comprise a structural layer, which may include a filter paper; examiner indicates that the substrate 410 is interpreted as a “fresh paper tape” because graphs are recorded based on wavelength response prior to contact with the detected chemical vapour); and distinguish the nuisance gas from the target gas or the group of the group of target gases, wherein a presence of the target gas or the group of target gases warrants an alarm, and wherein distinguishing the nuisance gas from the target reduces the number of false alarms (Pavey; para [114, 116]; The change in colour of substrates 410 due to exposure to a target chemical is detected opto-electronically, allowing an automatic alarm to be triggered…sensing for multiple chemical vapours, and for the target vapours for detection to be selectable by choosing sensor nodes 200 having the appropriate substrates 410; Examiner notes that the alarm is triggered by the target gas and that the device is capable of sensing multiple chemical vapours, thus the device distinguishes the target gas from the nuisance gas).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the processor/controller of Jin to be configured to generate a reference late level as taught by Pavey, because Pavey teaches that comparing the graphs may show whether the response to any of the wavelengths has changed, which may indicate that substrate has reacted to a chemical vapour (Pavey; para [143]).  Further, it would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the processor/controller of Jin to be configured to distinguish the nuisance gas from the target gas or group of target gases as taught by Pavey, because Pavey teaches that the target chemical triggers an alarm of a harmful chemical (Pavey; para [114]). 
Modified Jin does not teach the processor/controller configured to calculate, for each light pulse of each wavelength of light emitted from the light source, an adjusted count based on an original intensity of the light emitted from the light source and an actual intensity of the reflected portion of the light; and perform, based on the adjusted count for each light pulse of each wavelength of light, pattern recognition.
However, Chow teaches an analogous art of a calorimetric detection apparatus (Chow; Abstract) comprising a processor/controller (Chow; col. 5, line 14; control means 95 such as a microprocessor) configured to calculate, for each light pulse of each wavelength of light emitted from the light source, an adjusted count based on an original intensity of the light emitted from the light source and an actual intensity of the reflected portion of the light (Chow; col. 5, lines 36-36 and 51-54; the light source 54 pulses a light on the material…The ambient light, i.e. the light measured by the detector portion 52 between pulses by the light source 54, is subtracted from the light measured during the pulses); and perform, based on the adjusted count for each light of each wavelength of light, pattern recognition (Chow; col. 5, lines 36-39; the light source 54 pulses a light on the material. Pulses occur every second although other time periods may be used. The detector 52 provides an output indicative of the amount of light incident).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the controller of Jin to calculate the adjusted count as taught by Chow, because Chow teaches that the signal from the detector is converted into counts is well known in the art (Chow; col. 5, line 49-51).  Further, it would obvious to one of ordinary skill in the art by the effective filing date to have modified the controller of Jin to perform pattern recognition based on the adjusted count as taught by Chow, because Chow teaches that change in color is determined by the difference of the signals (Chow; col. 5, lines 55-58). 
Regarding claim 27, modified Jin teaches the system according to claim 26, further comprising a datastore operably connect to the processor/controller (Jin; para [28]; microprocessor 110 can also include a memory 114) to record characteristics, color patterns , or both characteristics and color patterns generated by the processor/controller (Jin; para [22]; the target wavelength output can be compared to the driven current at the LED using an optical parameter stored in the microprocessor). 
Regarding claim 28, modified Jin teaches the system according to claim 27 (the processor/controller of Jin is modified to teach the pattern cognition as taught by Pavey/Chow discussed above in claim 26), wherein in order to perform pattern recognition, the processor/controller is configured to: 
use a pattern recognition technique to determine the characteristics or color pattern of the reflected portion for each of the three wavelengths which is detected (Pavey; para [143]; Graph 2350 may be compared to a graph of a known wavelength response of the substrate 410 before it has come into contact with a chemical vapour);
match the characteristics or color pattern with a previously recorded characteristics or previously recorded color pattern (Pavey; para [143]; comparing the graphs may show whether the response to any of the wavelengths has changed, which may indicate that substrate 410 has reacted to a chemical vapour); and 
identify the characteristics or color pattern as belonging to the nuisance gas, the target gas, or the group of target gases (Pavey; para [114, 116]; The change in colour of substrates 410 due to exposure to a target chemical is detected opto-electronically…sensing for multiple chemical vapours, and for the target vapours for detection to be selectable by choosing sensor nodes 200 having the appropriate substrates 410).   
Regarding claim 29, modified Jin teaches the system according to claim 26 (the processor/controller of Jin is modified to teach the adjusted count as taught by Chow discussed above in claim 26), wherein each of the at least three wavelengths is emitted as a separate light pulse (Chow; col. 5, lines 36-37; the light source 54 pulses a light on the material. Pulses occur every second). 
Regarding claim 31, modified Jin teaches the according to claim 26, wherein the at least three wavelengths of light are red, green, and blue, ultra-violet, red, and green, ultra-violet, green, and blue, or ultra-violet, red, and blue (Jin; para [21]; the wavelength of the RGB LED output can be adjusted by controlling the wavelength of each of the Red, Green, and Blue elements). 
Regarding claim 32, modified Jin teaches the according to claim 26, wherein the processor/controller does not use humidity data to distinguish the nuisance gas from the target gas or the group of target gases (Jin; para [17]; the present invention can detect the presence of different types of gases without losing sensitivity to any one particular type of gas…to determine the type of gas to which the treated tape has been exposed, systems and methods of the present invention can determine which source wavelength in the spectrum has the highest sensitivity to the tape and any color stain).  Examiner notes that Jin teaches that the system detects multiple gases with high sensitivity to a particular gas, interpreted as the target gas, which is determine through the wavelength, thus Jin teaches humidity data is not required. 
Regarding claim 33, modified Jin teaches the system according to claim 26, wherein the pattern recognition uses a ratio of adjusted counts (AC) for red wavelength to AC for green wavelength versus a ratio of AC for blue wavelength to AC for green wavelength (Chow; col. 5, lines 36-48), for i) the nuisance gas, ii) the target gas, iii) each gas in the group of target gases, or a combination thereof (Chow; col. 5, lines 59-61; the control means measures the change in color).  The instant claims contain functional language.  However, the functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function the prior art meets the limitation in the claims.  Modified Jin is capable of the pattern recognition with various adjusted counts with different wavelengths as taught in claim 26 (see above). 
Regarding claim 34, modified Jin teaches the system according to claim 26, wherein the pattern recognition uses a ratio of AC for red wavelength to AC for green wavelength versus a ratio of AC for UV wavelength to AC for green wavelength (Chow; col. 5, lines 36-48), for i) the nuisance gas, ii) the target gas, iii) each gas in the group of target gases, or a combination thereof (Chow; col. 5, lines 59-61; the control means measures the change in color).  The instant claims contain functional language.  However, the functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function the prior art meets the limitation in the claims.  Modified Jin is capable of the pattern recognition with various adjusted counts with different wavelengths as taught in claim 26 (see above). 
Regarding claim 35, modified Jin teaches the system according to claim 26, wherein the light source includes a UV+GB-LED, a UV+RG-LED, a RGB-LED, or a combination thereof (Jin; para [21]; the adjustable color source includes a RGB LED).

Response to Arguments
Applicant’s arguments filed, 3/5/2022, have been considered but are moot because the prior art rejection is withdrawn and new ground of rejection does is applied to address the claim amendments in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798